Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the provided drawings are blurry and that the provided reference numbers are too small.  With respect to the reference numbers, As per 37 C.F.R. 1.84 under part (3) of section (p), it is stated that “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 claims ‘external micropores’ and ‘interconnected micropores.’  According to the claim language, the ‘external micropores’ and ‘interconnected micropores’ are both parts of the claimed silicone disc. These limitations are indefinite as it is unclear if the external micropores and interconnected micropores are the same set of micropores. It should be noted that the interconnected micropores are also presented in dependent claim 2. Dependent claims 2-11 are likewise rejected.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Skiera (US Pub No.: 2007/0060891), Fuller (US Patent No.: 6,900,055) and Porter (US Pub No.: 2014/0228973), as well as Oh (US Pub No.: 
However, these references do not teach microchannels specifically to promote and guide the growth of precursor cells of scar tissue or that the three-dimensional micropores will be accessible from the outside of the defined collar while the ordered channels will not reach the exterior of said collar. Skiera, Fuller, and Porter were not seen to teach that the three-dimensional micropore structure is connected so that the interconnected micropores are accessible from the outside of the collar while the ordered channels do not reach the exterior thereof, as argued on labeled pages 7 and 8 of the applicant’s arguments filed on 02/24/2021. With respect to said arguments, it was stated that Skiera would not teach that the ‘entire volume of the silicone disc comprises a three-dimensional network of interconnected micropores’ as required in amended claim 1 as Skiera will disclose two different meshes (an internal and external mesh  in parts 23 and 24). From here, Fuller was incorporated to further teach a disc made of interconnected micropores.  However, as noted by the applicant, said combination would make it so that the “equivalent network of ordered channels would be accessible from the exterior of the disc” as Fuller did not teach this arrangement of the ordered channels. Therefore, in light of the amendments to claim 1, Skiera and Fuller would not teach all of claim 1. From here, O’Neil and Oh were considered to teach the porus structure presented in claim 1. However, this specific geometry was not found. Additionally, O’Neil is disclosed as being an intervertebral implant while Oh appears to be a device that is fully implanted in the body to treat fractures (as per [0008] thereof). Therefore, these arts aren’t seen to be in the same field of endeavor as an exo-prosthetisation device that is disclosed as having a micropore structure to create a bond between soft tissues and an external prosthesis device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzpatrick (US Pub No.: 2015/0289978), which was looked at due to the porous structure of the implant at about part 40, and Weiss (US Pub No.: 2016/0199201), which was looked at due to the structure between the user’s skin and bone via the porous structure in figure 3.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774          

                                                                                                                                                                                              
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774